                                          Case 4:20-cv-06736-DMR Document 16 Filed 01/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        COURTNEY DAWSON,
                                   7                                                      Case No. 20-cv-06736-DMR
                                                      Plaintiff,
                                   8
                                                v.                                        ORDER TO SHOW CAUSE
                                   9
                                        UBER TECHNOLOGIES INC.,
                                  10
                                                      Defendant.
                                  11

                                  12          On December 10, 2020, the court issued an order continuing the initial case management
Northern District of California
 United States District Court




                                  13   conference to January 6, 2021. The court ordered the parties to submit a joint case management

                                  14   statement by December 30, 2020. [Docket No. 14.] The parties failed to file the joint case

                                  15   management statement. On January 4, 2021, the court issued a clerk’s notice directing the parties

                                  16   to file the statement by 4:00 p.m. the same day. [Docket No. 15.] No statement has been filed.

                                  17   Therefore, IT IS HEREBY ORDERED that by January 8, 2021, Plaintiff shall submit a statement

                                  18   explaining why she should not be sanctioned for failing to file a case management statement and

                                  19   failing to comply with the January 4, 2021 clerk’s notice. The initial case management conference

                                  20   is CONTINUED to March 3, 2021 at 1:30 p.m. The joint case management statement is due by
                                                                                                               ISTRIC
                                  21   February 24, 2021.
                                                                                                          TES D      TC
                                  22                                                                    TA
                                                                                                                               O
                                                                                                    S




                                                                                                                                U
                                                                                                  ED




                                                                                                                                 RT




                                                                                                                       DERED
                                  23          IT IS SO ORDERED.
                                                                                              UNIT




                                                                                                               O OR
                                  24   Dated: January 4, 2021                                          IT IS S
                                                                                                                                       R NIA




                                                                                      ______________________________________
                                  25
                                                                                                   Donna M. Ryu M. Ryu
                                                                                               NO




                                                                                                              onna
                                                                                                       dge DMagistrate
                                                                                                                                       FO




                                                                                                UniteduStates          Judge
                                  26                                                                    J
                                                                                                RT




                                                                                                                                   LI




                                  27                                                                   ER
                                                                                                  H




                                                                                                                               A




                                                                                                            N                      C
                                  28                                                                            D IS T IC T   OF
                                                                                                                      R
